      2:19-cv-00366-RMG          Date Filed 11/15/19      Entry Number 50        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Andrew Green and Shirley Green, as legal         )   Civil Action No. 2:19-00366-RMG
 guardians of N.G. (a minor child) and            )
 Andreia Samoria Green,                           )
                                                  )
                                    Plaintiffs,   )
                                                  )
                vs.                               )
                                                  )    CONSENT MOTION FOR LEAVE OF
 Kanye West; Getting Out Our Dreams, II,          )    DEFENDANTS KANYE WEST AND
 LLC; UMG Recordings, Inc. a/k/a                  )   GETTING OUT OUR DREAMS, II, LLC
 Universal Music Group; Def Jam                   )      TO APPEAR AT MEDIATION
 Recordings; Cydel Young d/b/a Mr. Redan          )          THROUGH A JOINT
 Music a/k/a Mr. Redan; BMG Rights                )          REPRESENTATIVE
 Management (US), LLC a/k/a BMG                   )
 Platinum Songs US and John Does 1-30,            )
                                                  )
                                  Defendants.     )
                                                  )

       Defendants Kanye West (“West”) and Getting Out Our Dreams, II, LLC (“GOOD II”)

(together, the “West Defendants”), with the consent of Defendants Def Jam Recordings and UMG

Recordings, Inc., and Plaintiffs Andrew Green and Shirley Green, as legal guardians of N.G. (a

minor child) and Andreia Samoria Green (collectively, the “Parties”), move the Court for relief

from the obligation to be present in person at the mediation and for leave to appear at the mediation

through a joint representative, Maximilian Jo, who will appear in person at the mediation and have

full settlement authority for the West Defendants. Mr. Jo is General Counsel for the West

Defendants.

       To facilitate settlement of this action, the Parties have agreed to stay discovery for thirty

days and conduct early mediation within the next thirty days. The Court’s Order dated August 14,

2019 provides that a party may file a motion if “any reason exists why any person, party, or counsel

subject to this Order should not attend this mediation.” (ECF No. 42.) The West Defendants
     2:19-cv-00366-RMG          Date Filed 11/15/19       Entry Number 50        Page 2 of 3




respectfully request the Court allow Mr. Jo to attend the mediation on behalf of the West

Defendants due to Mr. West’s previously scheduled work and travel commitments out-of-state.

Plaintiffs and Defendants Def Jam Recordings and UMG Recordings, Inc. consent to the West

Defendants’ request, and the Parties do not believe that Mr. West’s physical absence from the

mediation will impede settlement negotiations as Mr. Jo will have full settlement authority for the

West Defendants.


                                  WE SO MOVE AND CONSENT:

                                  By: /s/ M. Kathleen McTighe Mellen
                                     John C. McElwaine
                                     Federal Bar No. 6710
                                      E-Mail: john.mcelwaine@nelsonmullins.com
                                      Robert W. Whelan
                                      Federal Bar No. 9242
                                      E-Mail: robert.whelan@nelsonmullins.com
                                      M. Kathleen McTighe Mellen
                                      Federal Bar No. 11652
                                      E-Mail: katie.mellen@nelsonmullins.com
                                      NELSON MULLINS RILEY & SCARBOROUGH LLP
                                      151 Meeting Street / Sixth Floor
                                      Post Office Box 1806 (29402-1806)
                                      Charleston, SC 29401-2239
                                      (843) 853-5200

                                  Attorneys for Kanye West, Getting Out Our Dreams, II, LLC,
                                  Def Jam Recordings and UMG Recordings, Inc.




                    [SIGNATURES CONTINUED ON FOLLOWING PAGE]




                                                 2
     2:19-cv-00366-RMG       Date Filed 11/15/19     Entry Number 50   Page 3 of 3




                              WE SO CONSENT:

                              By: /s/ Jason Scott Luck
                                 Jason Scott Luck
                                 Federal Bar No. 9696
                                 E-Mail: jluck@garrettlawsc.com
                                 Ryan A. Love
                                 Federal Bar No. 12828
                                 E-Mail: rlove@garrettlawsc.com
                                 GARRETT LAW OFFICES, LLC
                                 1075 E. Montague Ave.
                                 North Charleston, SC 29405
                                 (843) 554-5515

                              Attorneys for Plaintiffs

Charleston, South Carolina

November 15, 2019




                                             3
